Citation Nr: 1704537	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right eye disability, to include diplopia (double vision).

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to an initial compensable disability rating for a left eye disability, to include a visual disturbance claimed as "green spots."

4. Entitlement to a compensable disability rating for residuals of a left ring finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, April 2012, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the April 2011 decision, the RO denied service connection for a right eye disability and a lumbar spine disability.  The April 2012 rating decision granted service connection for a left eye disability and assigned an initial noncompensable rating.  The April 2012 rating decision denied an increased compensable rating for residuals of a left ring finger fracture.

In October 2016, a videoconference hearing was held before the undersigned; a transcript is of record.  At the hearing, the Veteran requested an additional 90 days to submit evidence.  Accordingly, the case was held in abeyance for 90 days and additional evidence, accompanied with a waiver, was submitted into the record.

The issues of service connection for a right eye disability and increased ratings for a left eye disability and residuals of a left ring finger fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran has a lumbar spine disability that had its onset in service and has persisted since.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim for service connection for a lumbar spine disability.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has a lumbar spine disability due to his military service.  His Report of Separation from the Armed Forces (DD Form 214) indicates he was an clerk typist in service; however, he also received a Parachutist Badge.

His July 1969 Report of Medical Examination at enlistment noted his spine was normal, but indicated he had minimal scoliosis.  In June 1971, the Veteran complained of back problems and reported he injured his back when he slipped off the bunker.  The impression was a muscle spasm.  His July 1971 Report of Medical Examination at separation showed his spine was normal.

On October 2010 VA examination, the Veteran reported he injured his back during service through frequent jumping.  He stated he worked as a paratrooper and carried a heavy rucksack, and that he fell off a bunker in Vietnam during guard duty.  He reported receiving post-service chiropractic treatment and stated he had occasional sharp pain in his back.  He denied any other back injury.  The examiner diagnosed chronic lumbar strain with degenerative disc disease and scoliosis of the spine.  He opined that the Veteran's back condition was not likely to be related to his military service, as there was only one record of back complaints in the Veteran's service records, and no continuation of treatment or reference to back problems in his claims folder.  The examiner noted the changes in the Veteran's spine were consistent with his age.

In an October 2016 letter, the Veteran's private doctor noted he had reviewed the Veteran's service records, and it was his opinion that the Veteran's parachutist training and falling off the bunker in Vietnam played a major role in the cause or aggravation of his lumbar spine disability.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a lumbar spine disability.  In summary, the Veteran currently has a lumbar spine disability, and he is competent to report his job duties, to include parachutist training, during service.  His service records also reflect complaint of a back injury.  As to the remaining element, the VA examiner did not relate the Veteran's lumbar spine disability to service whereas the Veteran's private treatment provider did.  Therefore, the Board finds that the evidence is at least in equipoise.  As such, the Board grants the benefits sought.


ORDER

Service connection for a lumbar spine disability is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

During his October 2016 hearing, the Veteran reported the "floaters" (referred to as "green spots") and double vision in his left eye had worsened and moved from his left eye to his right eye.  He also stated he now had arthritis in his service-connected left ring finger.  Given the Veteran's statements and the length of the intervening period since his most recent VA examinations, new VA examinations are needed to determine whether he has a right eye disability due to service and to determine the current severity of the service-connected left eye disability and residuals of a left ring finger fracture.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for a right eye disability, left eye disability, and residuals of a left ring finger fracture; this specifically includes treatment records from the John D. Dingell VA Medical Center from October 2016 to the present.

2. After completing directive (1), the AOJ should arrange for a VA eye evaluation of the Veteran to ascertain the etiology of any right eye disability and the current nature and severity of his service-connected left eye disability.  Based on the record, the examiner should provide responses to the following:

(a) Does the Veteran have a current right eye disability?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right eye disability is attributable to the Veteran's active service?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right eye disability is caused by his service-connected left eye disability?

(d) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right eye disability has been aggravated by his service-connected left eye disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

As well, all indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran's left eye disability under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left eye disability, noting their frequency and severity.  Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the current nature and severity of his service-connected residuals of a left ring finger fracture.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's residuals of a left ring finger fracture, noting their frequency and severity.  The examiners should also address whether there is arthritis in the finger.  Examination results should be clearly reported.

4. The AOJ should then review the obtained VA medical opinions to ensure that they are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


